DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-8 are objected to because of the following informalities:  In claim 4 lines 18-19, the phrase “to be mounted outside the device” should read --to be mounted on an outside of the device--.  Claims 5 and 8 include all the limitations of claim 4 and are objected to for the same reasons.  In claim 6 line 2, the phrase “to be mounted outside the device” should read --to be mounted on an outside of the device--.  Claim 7 includes all the limitations of claim 6 and is objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone et al. (2016/0344137).
With regard to claim 1, Sone teaches, as shown in figures 1-4: “A connector 80 and 300 to be
disposed on an outer peripheral surface of a device 40 having a cylindrical shape, comprising: a
leg portion (bottom part of 80 in figure 4) projecting radially outward of the device 40; a
receptacle 80 and 300 formed along the outer peripheral surface of the device 40 from a tip
part of the leg portion and fittable to a mating connector 20 and 100; a plurality of terminals
300 embedded in the leg portion and disposed along the outer peripheral surface of the device
40 in the receptacle; and a locking portion 82 disposed between the plurality of terminals 300
and configured to lock the mating connector, wherein parts of the plurality of terminals 300
disposed in the receptacle and the locking portion 82 are disposed side by side along the outer peripheral surface of the device while being spaced apart from each other, and the plurality of terminals 300 are bent in directions away from each other along a circumferential direction of the device 40, and a clearance is formed between the device and the receptacle by the leg portion”.

With regard to claim 2, Sone teaches: “The connector of claim 1”, as shown above.
Sone also teaches, as shown in figures 1-4: “wherein the leg portion is provided at a center position of the receptacle in a direction along the outer peripheral surface of the device 40”.
With regard to claim 3, Sone teaches: “The connector of claim 1”, as shown above.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (2016/0344137).
With regard to claim 4, Sone teaches, as shown in figures 1-4: “A connector 80 and 300 to be disposed on an outer peripheral surface of a device 40 having a cylindrical shape, comprising: a leg portion (bottom part of 80 in figure 4) projecting radially outward of the device 40; a receptacle 80 and 300 formed along the outer peripheral surface of the device 40 from a tip part of the leg portion and fittable to a mating connector 20 and 100; a plurality of terminals 
Sone does not teach the avoidance recess formed “to avoid interference with the leg portion”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the same structure can perform the same function.

With regard to claim 6, Sone teaches: “The connector of claim 1”, as shown above.
Sone also teaches, as shown in figures 1-4: “wherein the device 40 includes a magnetic shield member 41 made of metal, to be mounted outside the device 40 and having a tubular shape open on one end part”.
Allowable Subject Matter
Claims 5 and 7-8 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that the mating terminal fittings 300 from the Sone reference are not pointed away from each other.  The Examiner respectfully disagrees, as they are formed in parallel and since they are not pointed towards each other, they can be said to be pointing away from each other.  The applicant further argues that the cited reference does not teach a clearance being formed between the solenoid and the housing by the cited leg portion (the bottom part of 80 in figure 4 of Sone).  The Examiner respectfully disagrees and to clarify will reproduce below the intended leg, which does form a clearance between solenoid and the housing: 


    PNG
    media_image1.png
    452
    696
    media_image1.png
    Greyscale

This portion creates a clearance between the solenoid 40 and the housing on the right side of the leg.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.